Name: 94/722/EC: Commission Decision of 25 October 1994 approving the programme concerning bonamiosis and marteiliosis submitted by France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  agricultural activity;  Europe;  health
 Date Published: 1994-11-09

 Avis juridique important|31994D072294/722/EC: Commission Decision of 25 October 1994 approving the programme concerning bonamiosis and marteiliosis submitted by France (Only the French text is authentic) Official Journal L 288 , 09/11/1994 P. 0047 - 0047COMMISSION DECISION of 25 October 1994 approving the programme concerning bonamiosis and marteiliosis submitted by France (Only the French text is authentic) (94/722/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as amended by Directive 93/54/EEC (2), and in particular Article 10 thereof, Whereas Member States may submit to the Commission a programme to obtain the status of an approved zone, free of certain diseases affecting molluscs; Whereas on 4 may 1993 France submitted a programme concerning bonamiosis and marteiliosis; whereas, by letter dated 14 October, France submitted further information on the approval of French coastal zones in respect of these diseases; Whereas the programme specifies the geographical zones concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the diseases in question and the measures to combat these diseases where detected; Whereas the programme meets the requirements laid down in Article 10 of Directive 91/67/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme concerning bonamiosis and marteiliosis submitted by France is hereby approved. Article 2 France shall bring into force the laws, regulations and administrative provisions necessary to comply with the programme referred to in Article 1. Article 3 This Decision is addressed to France. Done at Brussels, 25 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 175, 19. 7. 1993, p. 34.